Citation Nr: 9904066	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-13 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a spastic colon.

2.  Entitlement to service connection for chronic gastric 
condition.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
postoperative residuals of an orchiectomy of the left 
testicle.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of hepatitis-B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 and August 
1953.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) previously denied service 
connection for postoperative residuals of an orchiectomy of 
the left testicle and hepatitis-B in 1989.  The veteran was 
informed of the denial, as well as of his procedural and 
appellate rights, by letter from the RO, dated March 22, 
1989.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a February 1996 rating decision of the St. 
Petersburg RO, which denied service connection (on a direct 
basis) for coronary artery disease, glaucoma, colon disease, 
prostate disease, gastric condition, liver disability, 
residuals of hepatitis-B and status post residuals of an 
orchiectomy of the left testicle.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in April 1996.  In October 1996, the veteran and his 
spouse presented testimony at a hearing before the Hearing 
Officer (HO) at the RO.  Immediately thereafter, the veteran 
withdrew, in writing, his claims for service connection for 
coronary artery disease, glaucoma and prostate disease.  The 
RO confirmed and continued the denial of the benefits sought 
by supplemental statement of the case issued in May 1997.  It 
is noted that the veteran's liver disease and hepatitis-B 
claims were combined as they are considered to be one in the 
same.
As to the previous denial of the veteran's hepatitis-B and 
left orchiectomy claims, the applicable criteria state that 
notice of disagreement shall be filed within one year from 
the date of mailing of the notification of the initial review 
and determination; other wise, that determination will become 
final and is not subject to revision on the same factual 
basis.  The date of the notification will be considered the 
date of mailing for purposes of determining whether a timely 
appeal has been filed.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (1998).  If new and material 
evidence is presented or secured with respect to claims which 
have been previously disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that this is a jurisdictional matter.  That is, no matter how 
the RO developed the claim, the Board has no jurisdiction to 
consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen his left orchiectomy and hepatitis-B 
claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).


FINDINGS OF FACT

1.  A nexus between the veteran's active duty service and 
spastic colon (irritable bowel syndrome), first treated and 
diagnosed in 1988, has not been demonstrated by competent 
medical evidence.

2.  A nexus between the veteran's active duty service and his 
variously diagnosed gastric condition, first treated in 1988, 
has not been demonstrated by competent medical evidence.

3.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claims for service connection for spastic colon and gastric 
condition are plausible.

4.  Service connection for postoperative residuals of an 
orchiectomy of the left testicle and hepatitis-B were denied 
by the RO in March 1989.  He was notified on this decision 
and his appellate rights by letter dated March 22, 1989.  No 
appeal of this decision was filed by the veteran.

5.  The evidence added to the record subsequent to the RO's 
March 1989 decision to deny service connection for hepatitis-
B and left orchiectomy includes VA and private treatment 
records, correspondence with the National Personnel Records 
Center (NPRC) and the service department, as well as the 
veteran's own statements and testimony at hearing on appeal.

6.  Evidence submitted since the RO denied service connection 
for postoperative residuals of an orchiectomy of the left 
testicle in March 1989, when viewed in the context of the 
entire record, is cumulative and redundant and, therefore, 
does not bear directly and substantially on this issue.

7.  The veteran has presented satisfactory lay evidence of 
the incurrence of jaundice during his period of active duty 
service.

8.  Evidence submitted since service connection for residuals 
of hepatitis-B was denied in March 1989, when viewed in the 
context of the entire record, bears directly and 
substantially upon the issue at hand and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well grounded claims for 
service connection for spastic colon and gastric condition.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The March 1989 RO determination letter denying service 
connection for postoperative residuals of an orchiectomy of 
the left testicle and hepatitis-B is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).
3.  Additional evidence received since the RO denied 
entitlement to service connection for postoperative residuals 
of an orchiectomy of the left testicle in March 1989 is not 
new and material, and accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  Additional evidence received since the RO denied 
entitlement to service connection for residuals of hepatitis-
B in March 1989 is new and material; thus the claim is 
reopened and must be considered on the basis of all of the 
evidence of record, both new and old.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  A veteran who had wartime service or 
peacetime service, after December 31, 1946, is presumed to be 
in sound condition except for those defects noted when 
examined and accepted for active duty service.  See 
38 U.S.C.A. § 1137 (West 1991).  Clear and unmistakable 
evidence that a disability which was manifested in service 
existed before service will rebut this presumption.  38 
U.S.C.A. §§ 1111, 1132 (West 1991).  A preexisting injury or 
disease will be considered to have been aggravated by active 
duty service, where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1988) and (1998).  The usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b)(1) (1988) and (1998).  Due regard will be 
given the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service. The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(b)(2) (1998).  The specific finding requiring that an 
increase in disability during peacetime service is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (1998); see also Beno v. Principi, 3 Vet. App. 439 
(1992).

Background

As noted above, the veteran had a period of active duty 
service from August 1948 to August 1953.

In support of his claims, the veteran has submitted a 
personal copy of his August 1950 discharge to re-enlistment 
examination report which shows that he had an essentially 
normal clinical evaluation, save the absence of a left 
testicle.  It was remarked that the veteran underwent a left 
orchiectomy in 1948-49, and that he denied medical or 
surgical history.

Unfortunately, the record suggests that all of the original 
copies of the veteran's service medical records may have been 
destroyed by fire in 1973.  Despite numerous attempts, the RO 
has been unable to reconstruct these records through 
alternate sources, to include the service department, NPRC 
and Surgeon General's Office (SGO) records.  NPRC's search of 
the Daily Sick and Morning Reports shows that the veteran was 
hospitalized on May 11, 1953, for a sickness incurred in the 
line of duty.  He was released from the hospital on June 16, 
1953, and continued to be on sick call until July 17, 1953.  
However, these Daily Sick Call and Morning Reports do not 
indicate what the veteran was seen for or what diagnoses were 
rendered.

A July 1988 private discharge summary indicates that the 
veteran had been referred to the office of Richard A. 
Armstrong, M.D., because of abdominal pain in the left upper 
quadrant of the abdomen.  He had a work-up, including 
endoscopy and colonoscopy, both of which were negative.  A 
CAT scan, however, showed a suggestion of metastatic lesions 
in the liver without the suggestion of a primary.  
Significantly, the veteran had lost approximately 16 pounds 
in the previous month, but said that he had been on a diet.  
He also had a triple bypass surgery in the past, but 
otherwise had been in excellent general health. The veteran 
was also noted to be a diabetic and took 5 milligrams (mg) of 
DiaBeta, three times per day (t.i.d.).  Other medications 
included aspirin, Lasix, Slow-K, Cardizem and Nitroglycerin.  
The veteran was taken to the operating room and explored.  
There was a negative laparotomy and intra-operative 
ultrasound was done, which demonstrated no lesions in the 
liver or in the pancreas.  An incidental appendectomy was 
done, and the veteran was discharged from the hospital after 
a several day, noneventful postoperative recovery.

In December 1988, NPRC indicated that the veteran's service 
medical records may have been destroyed by fire in 1973 and 
that they were unable to reconstruct the same.

The RO denied service connection for postoperative residuals 
of an orchiectomy of the left testicle and hepatitis-B in 
March 1989.

Additional treatment records obtained from Dr. Armstrong, and 
developed between June and August of 1988, provided further 
detail in regard to the veteran's June 1988 hospitalization 
and postoperative care.  Significantly, an August 1988 
clinical record showed that the veteran was doing very well.  
His wound looked good.  He was back to his normal diet and 
activity.

Private treatment records developed between July 1993 and 
June 1995 show, in pertinent part, that the veteran was 
admitted to a hospital for evaluation and management of chest 
pain.  He was noted to be in his usual state until 
approximately 2 to 3 hours prior; while attempting to go to 
sleep, he experienced a sharp pain which began in the left 
chest and rapidly radiated across the midline and to the 
right chest.  Examination of the veteran at that time 
revealed diagnoses which included irritable bowel syndrome.  
The veteran was also seen with abnormal liver function tests 
in July 1994.  Examination of the head, eyes, ears, nose and 
throat (HEENT) showed no icterus.  The veteran's abdomen 
showed no organomegaly and no acites.  His skin showed no 
stigmata of chronic liver disease.  The diagnostic impression 
was abnormal liver function tests of an unclear etiology, 
questionable viral.

The RO also received copies of private medical statements 
developed in March 1995 and January 1996.  Significantly, the 
January 1996 statement indicated that the veteran gave a 
history of being hospitalized for 4 months at Fort Knox, 
Kentucky (Fort Knox), with jaundice when he returned from 
Korea in 1952.  On January 5, 1996, he had a hepatitis panel 
which showed reactivity to hepatitis-B.  It was noted that 
the hepatitis core antigen, surface antigen and small e 
antigen were all positive.  The doctor stated that this 
finding indicated that the veteran had hepatitis-B in the 
past, but it does not reveal when he had hepatitis-B.  The 
doctor opined that it is not, however, unreasonable to 
believe that it was when he was hospitalized with jaundice 
back in 1952.

In October 1996, the veteran and his spouse presented 
testimony at a personal hearing before the local HO.  The 
veteran stated that he has suffered from a spastic colon 
since active duty service.  He noted that he had pinworms on 
7 occasions during his service in Korea for which he and his 
fellow soldiers were given medication.  He further noted that 
when his colon gets spastic, he also has a burning sensation 
in the upper gastric area.  The veteran also testified that 
he was hospitalized for four months due to jaundice in the 
latter part of 1950 or early 1951 at Fort Knox.  He remarked 
the living conditions and water supply in the combat zone 
were filthy.  The veteran further noted that he has since 
experienced pain in and had nodules on his liver.  Liver 
tests have also confirmed that he had hepatitis-B in the 
past.  The veteran's spouse indicated that they were married 
in November 1953, however her husband did have jaundice when 
on leave from the hospital when they first met.  In regard to 
his orchiectomy, the veteran stated that he was unaware that 
he had an undescended testicle before service.  He also noted 
that he was not informed that he had one on enlistment 
examination.  However, he was lifting heavy objects while 
working and began to experience sharp pains on his left side.  
It was determined that he had an undescended testicle, and 
surgery was deemed to be medically necessary.  The veteran 
stated that he was thereafter afforded an orchiectomy at 
William Beaumont Hospital, Fort Bliss, Texas (Fort Bliss).

In November 1996, the RO requested copies of treatment 
records pertaining to the veteran's hospitalizations for 
testicle surgery in 1949 at Fort Bliss and for hepatitis or 
jaundice in 1951 or 1952 at Fort Knox.  In December 1996, the 
RO received negative responses from both facilities.

In April 1997, NPRC reiterated that the veteran's medical 
records were destroyed by fire in 1973, and that there are no 
SGO records available for him.

In June 1997, the veteran submitted copies of various 
photographs taken and letters written while he was on active 
duty service.  In this regard, it is noted that these 
photographs do show that the veteran was in what appears to 
be some type of military hospital ward.  While the veteran 
also contends that these pictures show that he had jaundice, 
the Board points out that the photostatic copies submitted by 
the veteran are in black and white.  It is further noted that 
letters written home during service, and postmarked in 
February 1948 and May & June of 1953, indicate that the 
veteran was in the hospital during these occasions and make 
reference to his yellowish appearance and yellowness in the 
eyes.

VA clinical records developed between October 1996 and 
October 1997 show treatment on occasion for erectile 
dysfunction.

Analysis

I. Well-Groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
If he has not presented well grounded claims, his appeals 
must fail and there is no duty to assist him further in the 
development of his claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although his claims 
need not be conclusive to be well grounded, they must be 
accompanied by supporting evidence that justifies a belief by 
a fair and impartial individual that such claims are 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992).

The United States Court of Veterans Appeals (Court) has 
stated that in order for a claim to be well grounded, there 
must be competent evidence of current disability, objective 
evidence of the incurrence or aggravation of a disease or 
injury during service, and a nexus between the in-service 
injury or disease and the current disability.  That means 
that for a well-grounded claim for service connection, there 
must be a current disability, disease or injury during 
service, and a link between the two.  Furthermore, the 
evidence needed to establish service connection for any 
particular disability must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause or symptoms during 
service, a competent opinion of a medical professional is 
required.  Caluza v. Brown, 7 Vet. App. 498 (1995).

On the basis of the relevant facts in this case, the Board 
concludes that the veteran's claims for service connection 
spastic colon and gastric condition are not well grounded.  
Even if it is assumed that the veteran was treated for these 
conditions in service, the totality of the evidence suggests 
that such in-service manifestations were only acute and 
transitory in nature.  This finding is supported by the fact 
that the first objective medical evidence of spastic colon 
and a gastric condition are not shown until 1988, over 34 
years after service.

Nonetheless, the veteran contends that his current irritable 
bowel syndrome and gastric condition are related to his 
military service.  However, the Board notes that lay 
assertions of medical causation or etiology cannot serve as 
the predicate to service connection.  Just as the Board must 
point to a medical basis other than its own unsubstantiated 
opinion, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the veteran cannot meet his burden of submitting probative 
evidence by relying upon lay statements as to medical matters 
which, under the Court's case law, lay observation is not 
competent.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Magana v. Brown, 
7 Vet. App. 224, 227 (1994); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Therefore, although these statements and 
testimony represent evidence of continuity of symptomatology, 
they are not competent evidence of a nexus between the 
veteran's current disabilities and active duty service and 
are insufficient as to well ground his service connection 
claims.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefit claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the April 1996 Statement of the Case and the 
subsequent Supplemental Statements of the Case in which the 
veteran was informed that the reason for the denial of his 
spastic colon and gastric claims was that the medical 
evidence of these condition was too far removed from service 
to allow for direct service connection.  Furthermore, by this 
decision, the Board is informing the veteran of the evidence 
which is lacking and that is necessary to make his claims 
well grounded.

II. New and Material Claims

Under the appropriate laws and regulations, once a decision 
of the agency of original jurisdiction becomes final, a 
veteran's claim may not be reopened and reviewed unless new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  New and material evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).  Additionally, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Federal Circuit recently set forth new guidance regarding 
the adjudication of claims for service connection based on 
the submission of "new and material evidence."  In the case 
of Hodge v. West, 155 F.3d 1356 (1998), the Federal Circuit 
held that in Colvin, the Court impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.  Thus, the legal standard that remains valid, 
38 C.F.R. § 3.156(a), requires that in order for new evidence 
to be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Court's instruction to the instant case, it is 
again noted that the veteran's left testicle and hepatitis-B 
claims were last considered by the RO in a March 1989 
determination.  Therefore, the Board's analysis of the 
evidence submitted for the purpose of reopening these claims 
must include a review of all of the evidence submitted 
subsequent to the March 1989 RO determination.
A.  Orchiectomy of the Left Testicle

In the instant case, the Board finds that the additional 
evidence presented is only cumulative.  A review of the 
evidence of record indicated that the veteran underwent an 
orchiectomy for an undescended left testicle.  As a 
preliminary matter the Board notes that an undescended 
testicle is considered to be a congenital defect and, 
therefore, is not considered to be a disease or injury within 
the meaning of the applicable legislation.  See 38 C.F.R. § 
3.303(c) (1998); see also Beno, supra.

Nonetheless, the crux of the veteran's claim is that he is 
entitled to service connection for residuals of the 
orchiectomy as his pre-existing undescended left testicle was 
aggravated during his period of active duty.  Although the 
exact reasons and bases for the prior denial of this claim 
were not reflected in the March 1989 determination, the Board 
observes that the regulation pertaining to ameliorative 
surgeries has remained unchanged since that time.  As noted 
above, the usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b)(1) (1988) 
and (1998).  Moreover, the Court has held that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to the symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Therefore, even if the veteran's 
undescended testicle were service-connectable, his 
orchiectomy "ameliorated" any "temporary flare-up" of the 
condition caused by heavy lifting in service.  While the 
additional evidence reflects that the veteran now manifests 
erectile dysfunction, the Board notes that the veteran has 
submitted no competent medical evidence establishing, to the 
exclusion of the passage of 43 years between initial 
diagnosis in 1996 and separation from service, that his 
erectile dysfunction is of service inception or an 
unforeseeable consequence of his in-service orchiectomy.  See 
Savage, supra.  

As the foregoing explains the applicable regulations and case 
law regarding his claim, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen his claim for service 
connection for postoperative residuals of an orchiectomy of 
the left testicle.  Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  Finally, because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine may not be applied in this case.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

B.  Hepatitis-B

As a preliminary matter, the Board observes that the veteran 
has submitted satisfactory lay evidence of the incurrence of 
jaundice in service.  Jaundice is a syndrome characterized by 
hyperbilirubinemia and deposition of bile pigment in the 
skin, mucous membranes and sclera with resulting yellow 
appearance of the patient.  Dorland's Illustrated Medical 
Dictionary 869 (28th ed. 1994).  The additional evidence 
submitted by the veteran, particularly the letters written 
home during his period of active duty service, clearly show 
that he had jaundice during service.  Nonetheless, the Board 
notes that jaundice has a myriad of medical causes.  See, id.

It is readily apparent, however, that the 'additional' 
January 1995 private physician's statement submitted by the 
veteran suggests that his in-service jaundice was a symptom 
or manifestation of his then undiagnosed hepatitis-B.  For 
the limited purpose of deciding whether this evidence is new 
and material, the Board will presume the credibility of the 
January 1996 physician's statement.  See Justus, supra.

Thus, the physician's statement, submitted after the RO's 
1989 determination, constitutes "new" evidence pursuant to 
the strictures of 38 C.F.R. § 3.156(a) (1998).  In addition 
to being "new," it is also "material" to the veteran's 
claim in that it bears directly and substantially upon the 
issue at hand.  Upon review of the record as a whole, the 
veteran's claim for service connection for residuals of 
hepatitis-B could be allowed if, based on a complete review 
of the veteran's entire claims folder, it is determined that 
the veteran's in-service jaundice was a mere manifestation of 
his then undiagnosed hepatitis-B.

In view of the foregoing, the Board finds that new and 
material evidence has been received with regard to the 
veteran's hepatitis-B claim, and that the claim should, 
therefore, be reopened.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.156(a) (1998).  However, in view of the reopening 
of the claim for service connection for residuals of 
hepatitis-B, this issue is further addressed in the REMAND 
section of this decision.


ORDER

The veteran's claims for service connection for spastic colon 
and gastric condition are denied as not well grounded.

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
postoperative residuals of an orchiectomy of the left 
testicle, the benefit sought on appeal remains denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of 
hepatitis-B, and to this extent the appeal is granted.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

When crucial government-held evidence, such as service 
medical records (SMRs), is destroyed or otherwise 
unavailable, the duty to assist the veteran in developing his 
claim is particularly great.  See Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); see also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (when SMRs have been destroyed, BVA has 
heightened obligation to provide explanation of reasons or 
bases for its findings and to consider benefit-of-doubt rule 
under 38 U.S.C.A. 5107(b) (West 1991)).

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for residuals of 
hepatitis-B.  The Board has, accordingly, reopened such 
claim.  Although the RO's previous adjudication of this 
appeal, on a de novo basis, suggests that it has already 
determined that the January 1996 physician's statement cannot 
be accorded such weight as to warrant service connection, the 
Board observes that the statement, at the very least, renders 
the veteran's claim plausible.  Therefore, in view of the 
factual situation presented, it is the Board's opinion that 
additional development of the record is required.

The Court has stated that the Board may only consider 
independent medical evidence to support its findings. If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized medical treatise in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin, supra.  As noted above, the January 1996 private 
physician's statement was not based on a review of the 
veteran's entire claims folder.  Consequently, the Board 
finds that an advisory opinion would provide an independent 
basis for determining whether the appellant is, in fact, 
entitled to the benefit sought; the RO will, therefore, 
obtain such an opinion.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for hepatitis-B and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for VA examination in order to 
determine the current nature and extent 
of his claimed hepatitis-B.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the examiner prior to 
examination.  X- rays and/or other 
diagnostic studies, to include a 
hepatitis panel, should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the veteran's claimed 
disability.  The examiner should also 
correlate the findings and state, to a 
reasonable degree of medical certainty, 
whether the veteran's in-service jaundice 
was a symptom and manifestation of 
undiagnosed hepatitis-B.  The examination 
report should then be associated with the 
veteran's claims folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following completion of the above 
development, the RO should undertake 
another de novo review of the entire 
record to determine if all of the 
evidence, both new and old, warrants a 
grant of entitlement to service 
connection for residuals of hepatitis-B.  
The RO should make a determination as to 
the ultimate credibility or weight to be 
accorded the evidence which the Board's 
decision determined was new and material, 
and sufficient to reopen the veteran's 
claim.

5.  If this determination remains adverse 
to the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence, both new and old, and sets 
forth the applicable legal criteria 
pertinent to this appeal.  Thereafter, 
the veteran should be afforded the 
opportunity to respond thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

